F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          AUG 10 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    DAVID ROYCE PRATT,

                Petitioner-Appellant,

    v.                                                  No. 03-3130
                                                 (D.C. No. 99-CV-3321-SAC)
    MIKE NELSON, Warden;                                  (D. Kan.)
    ATTORNEY GENERAL OF
    KANSAS,

                Respondents-Appellees.


                            ORDER AND JUDGMENT            *




Before KELLY , Circuit Judge, BRORBY , Senior Circuit Judge, and        BRISCOE ,
Circuit Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      David Royce Pratt appeals from the denial of his habeas corpus petition

brought under 28 U.S.C. § 2254. Mr. Pratt was convicted after a bench trial of

two counts of aggravated burglary, aggravated criminal sodomy, rape, attempted

rape, two counts of aggravated kidnaping, two counts of aggravated robbery, and

two counts of aggravated battery arising from two separate crime sprees. He was

sentenced to two consecutive life sentences for the aggravated kidnapings as well

as to several concurrent sentences for the remaining convictions. The Kansas

Supreme Court affirmed his convictions and sentences on direct appeal.

Subsequently, the Kansas Court of Appeals also affirmed the denial of his state

application for post-conviction relief, and the Kansas Supreme Court denied

review. Having exhausted his state-court remedies, Mr. Pratt then filed a petition

for a writ of habeas corpus in the United States District Court for the District of

Kansas. The court did not conduct an evidentiary hearing, basing its decision

solely on the state-court record.

      Following the district court’s denial of his habeas petition, Mr. Pratt filed

the instant appeal in this court. We granted a certificate of appealability (COA)

on the issue of whether Mr. Pratt had received constitutionally ineffective

assistance of trial and appellate counsel. With respect to these issues, Mr. Pratt

claims that (1) counsel failed to seek suppression of Mr. Pratt’s custodial

statement; (2) counsel failed to request a jury trial or to adequately explain the


                                          -2-
right to a jury trial to him; (3) counsel failed to seek suppression of DNA and

other evidence; and (4) appellate counsel failed to argue these issues and others

on direct appeal. In its memorandum and order denying relief, the district court

applied 28 U.S.C. § 2254(d)(1) and (2) in its review of the state court’s rulings.

We agree with the district court’s conclusions and AFFIRM the denial of Mr.

Pratt’s habeas petition.



                                                     Entered for the Court



                                                     Mary Beck Briscoe
                                                     Circuit Judge




                                         -3-